UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6506


TERRENCE GIBBS,

                  Petitioner - Appellant,

          v.

ERIC WILSON,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:12-cv-00128-RAJ-DEM)


Submitted:   June 20, 2013                  Decided:   June 26, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terrence Gibbs, Appellant Pro Se.    Joel Eric Wilson, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Terrence    Gibbs,   a   federal      prisoner,   appeals   the

district   court’s    order   accepting    the   recommendation   of   the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2012) petition.         We have reviewed the record

and find no reversible error.           Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons

stated by the district court.           Gibbs v. Wilson, No. 2:12-cv-

00128-RAJ-DEM (E.D. Va. Dec. 17, 2012).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                  AFFIRMED




                                    2